Case 2:20-cv-01597-JDC-KK Document 6 Filed 04/28/21 Page 1 of 1 PageID #: 28




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


BARRY PAUL A COLE #129567                         CASE NO. 2:20-CV-01597 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

DUSTIN LOCKE ET AL.                               MAGISTRATE JUDGE KAY


                                      JUDGMENT

       Before the court is a Report and Recommendation [doc. 5] of the Magistrate Judge,

recommending that this matter be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) as

frivolous and failing to state a claim on which relief can be granted. No party has filed an

objection to the report and recommendation, and their time for doing so has passed. The

court has conducted an independent review of the record and finds that the Report and

Recommendation is correct under applicable law. Accordingly,

       IT IS ORDERED that the Report and Recommendation [doc. 5] be ADOPTED

and that this matter be DISMISSED WITH PREJUDICE. The clerk is directed to send a

copy of this judgment to the Keeper of the Three Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED in Chambers on this 28th day of April, 2021.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
